DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, regarding Applicant's argument (on the reply filed 19 October 2021) that “the scanning part 3B is just part of the scanner that includes both parts 3A and 3B”, please note that such argument has been fully considered but is not persuasive. A teaching indicating that parts 3A and 3B are part of a single unit/scanner was not found on the description.  Throughout the description, component 3B is described (and shown in fig. 1) as a separate light receiving unit that scans a single color (yellow), meeting the claim as written.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2000-132679) in view of Baba et al. (US 2017/0008300 – hereinafter Baba.)
Regarding claim 1, 
	Yamamoto discloses a printer with adaptive sampling, comprising: 
a print engine [printing machine; mentioned in paragraph 0001]; 
a monochrome scanner [light-receiving portion/part 3B; mentioned in Abstract, claim 1, and paragraphs 0007-0009]; 
a light source [light projecting/emitting unit 2; mentioned in Abstract, claim 1, and paragraphs 0007-0009] oriented to illuminate a media from the print engine [Abstract, claim 1, and paragraphs 0007-0009]; and 
an analysis module including: 
a page selection module to select a chosen page [printing paper] of media for analysis [Abstract and paragraph 0007]; 
a heuristic analysis module to analyze the chosen page and determine a region of the page [paper surface 1] for analysis [Abstract, claim 1 and paragraphs 0007-0009]; 
a light control module to control the light source in the region on the chosen page [Abstract and paragraphs 0007-0009]; and 


	Yamamoto fails to expressly disclose the light source having independently controlled primary colors oriented to illuminate a media from the print engine; the light control module selecting one of said primary colors of the light source, as a mono-color for the light source; and the monochrome scanner being illuminated by the selected mono-color.

	However, in the same field of endeavor, Baba discloses a printer [1000 in figs. 1-2] comprising: a recording head [7 in figs. 1-2]; photodiodes [73/74 in fig. 4A-4B]; visible LEDs [75/76/77 in figs. 4A-4B] that are turned on based on the ink color whose density is to be measured, wherein a controller [CPU 81 in fig. 5] selects which color LED is turned on based on said ink color [paragraphs 0041, 0044-0047, 0052 and 0089-0092.] 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yamamoto invention to include a light source that has independently controlled primary colors oriented to illuminate a media from the print engine, and a light control module that selects one of said primary colors of the light source as a mono-color for illuminating a scanner as taught by Baba for the purpose of generating recording data with which recording can be performed while suppressing color misregistration even when data is distributed differently depending on partial areas [paragraph 0008.]
Regarding claim 2, 
	In the obvious combination, Yamamoto further discloses the printer further comprising a communication module to alert a service provider when the discrepancy is determined [paragraph 0016; the purpose of the invention is to detect and identify defects/discrepancies; paragraph 0018 recites that “the printing paper can be accurately sorted into the good paper or the bad paper” and it is well-known that such information is communicated to a user/operator.]

Regarding claim 3, 
	In the obvious combination, Yamamoto further discloses wherein the heuristic analysis module determines the region based on the region having a majority of printer marks of one primary color of the printer [well-known that since it will consider only a specific color, it will not consider areas that don’t have it.]

Regarding claim 4, 
	In the obvious combination, Baba further discloses wherein the light control module selects the mono-color that maximizes absorption of the one primary color and minimizes the absorption of other primary print colors of the printer within the region [paragraphs 0041, 0044-0047, 0052 and 0089-0092.]

Regarding claim 5, 
	In the obvious combination, Yamamoto further discloses wherein the placement of the monochrome scanner may be one of near an exit of the printer, by an 

Regarding claim 6, 
	In the obvious combination, Yamamoto discloses a non-transitory computer-readable medium for adaptive sampling, comprising instructions that when read and executed by a processor cause the processor to: 
choose a page [printing paper] to be printed for analysis [Abstract and paragraph 0007]; 
heuristic analyze the chosen page to determine a region of the page [paper surface 1] for quality analysis of a color plane of a primary color [yellow] of a print engine [Abstract, claim 1 and paragraphs 0001 and 0007-0009]; 
print the chosen page using the print engine [Abstract and paragraphs 0005-0009]; 
scan the printed page illuminated by a mono-color [Abstract, claim 1, and paragraphs 0007-0009] with a monochrome scanner [light-receiving portion/part 3B; mentioned in Abstract, claim 1, and paragraphs 0007-0009]; and 
compare the region of the scanned printed page with an expected image [reference image data] of the page in the region to determine a discrepancy [by image comparators 7A/7B; Abstract, claim 1, and paragraphs 0005-0009];
whereas Baba discloses the processor selecting one of a plurality of independently controlled primary colors of a light source, as the mono-color for the light source, to illuminate the chosen page [paragraphs 0041-0047, 0052, and 0089-0092.]

Regarding claim 7, 
	In the obvious combination, Yamamoto further discloses the computer-readable medium further comprising instructions that cause the processor to communicate an alert to a service provider when a discrepancy is determined [paragraph 0016; the purpose of the invention is to detect and identify defects/discrepancies; paragraph 0018 recites that “the printing paper can be accurately sorted into the good paper or the bad paper” and it is well-known that such information is communicated to a user/operator.]

Regarding claim 8, 
	In the obvious combination, Yamamoto further discloses wherein the instructions to communicate includes instructions to wait until multiple pages have the determined discrepancy to meet a predetermined confidence level before alerting the service provider [in order to accurately sort the good paper or the bad paper and reduce false alarms.]

Regarding claim 11, 
	Yamamoto discloses a method of adaptive sampling, comprising: 
determining a region on a chosen page [paper surface 1] for heuristic analysis [Abstract, claim 1 and paragraphs 0007-0009]; 
printing the chosen page [Abstract; printing paper; Abstract and paragraph 0007]; 
illuminating a region with a mono-color [Abstract, claim 1, paragraphs 0007-0009]; 
scanning the printed page as illuminated with the mono-color using a monochrome scanner [light-receiving portion/part 3B; mentioned in Abstract, claim 1, and paragraphs 0007-0009]; 

adjusting printer parameters based on the determined discrepancy [Abstract, claim 1, and paragraphs 0005-0009; to improve printing quality];
whereas Baba discloses the method including selecting one of a plurality of independently controlled primary colors of a light source, as the mono-color for the light source, to illuminate the chosen page [paragraphs 0041-0047, 0052, and 0089-0092.]

Regarding claim 12, 
	In the obvious combination, Baba further discloses wherein the mono-color is selected to align with a peak of an absorption profile of the region or to maximize the contrast ratio between one primary print color and other primary print colors [paragraphs 0041, 0044-0047, 0052 and 0089-0092.]

Regarding claim 13, 
	In the obvious combination, Yamamoto further discloses the method further comprising choosing the page from one of a triggered event and a predetermined calibration page [paragraphs 0005-0009; only one option needed for the limitation to be met as written.]

Regarding claim 15, 
	In the obvious combination, Yamamoto further discloses the method further comprising communicating an alert to a service provider to service the printer [paragraph 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as modified by Baba in view of Huang et al. (US 2012/0257223 – hereinafter Huang.)
Regarding claim 9, 
	Yamamoto/Baba discloses the claimed limitations as set forth above but fails to expressly disclose the computer-readable medium further comprising instructions that cause the processor to adjust a halftone calibration for the printer based on the determined discrepancy.

	However, Huang teaches a multi-function printer and a method for calibrating the multi-function, the method comprising: printing a calibration pattern on a medium by the printer; obtaining a scanned image of the calibration pattern on the medium printed by the printer; comparing the scanned image against the calibration pattern; detecting defects of the scanned image; and if the defects exceed an pre-determined value, adjusting print settings of the printer according to the defects of the scanned image [Abstract; claim 1.]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yamamoto/Baba invention to include means for instructing the processor to adjust a halftone calibration for the printer based on a determined discrepancy as taught by Huang for the purpose of achieving a    

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as modified by Baba in view of Benedict et al. (US Patent 5,488,458 – hereinafter Benedict.)
Regarding claims 10 and 14, 
	Yamamoto/Baba discloses the claimed limitations as set forth above but fails to expressly disclose the computer-readable medium / method further comprising instructions for performing automatic simplex/duplex switching of print jobs based on page content to force chosen pages of a print job through a duplex path in a duplexer when the chosen pages are part of simplex jobs or after printing on a back side of a page in a duplex job.

	However, Benedict discloses controlling sheet handling systems in copiers and printers by conventionally actuating them by direct signals or indirectly in response to simple programmed commands and from selected actuation/non-actuation of switch inputs by the operator, such as switches selecting the number of copies to be made in that run, selecting simplex or duplex copying, selecting whether the documents are simplex or duplex, etc.; wherein known systems utilize such control circuitry for counting and comparing the numbers of document and copy sheets as they are fed and circulated, keeping track of their general positions, counting the number of completed document, etc. and thereby controlling the operation of the document and sheet feeders [col. 4, line 46 – col. 5, line 29.]


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853